DETAILED ACTION
Status of the Claims
This Office Action is in response to the Amendment filed 26 July 2021.
Claim 1 was previously cancelled.
Claims 14-15 were canceled.
Claims 22 and 23 are newly added.
Claims 2-3, 8, 10-11, 16, 18-21 have been amended.
Claims 2-13 and 16-23 are pending and have been examined in this Office Action.
A Terminal Disclaimer was filed and approved on 02 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reasons for Allowance






Best U.S. Reference:  Causey et al., US Patent Application Publication 2014/0006131 A1 (“Causey”) teaches an interactive home inventory system and method that interacts with mobile devices to alert users of necessary or desired products.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Furthermore, the Examiner is in agreement with Applicant’s argument that Causey does not disclose “determine an amount of calories previously consumed by comparing the one or more food items to a prior inventory of food items;” identify one or more recipes available to be prepared using the one or more food items being stored in the apparatus; and cause display of “the amount of calories previously consumed and” the one or more recipes.  Therefore, the combinations of limitations, clearly presented in the claims of this application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687